DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 09/11/2020 has been entered. Claims 1-33 are pending and are currently examined.

Priority
This application is a 371 of PCT/US18/51569 filed on 09/18/2018, which claims benefit of US Provisional Application No. 62/560,646 filed on 09/19/2017.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or	(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-21 and 27 are drawn to A cell-based assay for quantifying the potency and/or efficacy of one or more cannabinoids and/or terpenoids, alone or in combination using cellular mechanism as a report, said assay comprising a reaction template for contacting a cannabinoid or terpenoid containing sample with a reagent and a means for measuring any biological response (claim 1); and A kit for quantifying the potency and/or efficacy of one or more cannabinoid and/or terpenoid, alone or in combination, said kit comprising: (a) a plurality of human cell lines according to claim 22; (b) optionally a microplate comprising an array of microwells for receiving the genetically altered human cell lines; (c) instructions on how to use the plurality of human cell lines for use as an assay for quantifying the potency and/or efficacy in cellular response to one or more cannabinoid and/or terpenoid, alone or in combination; and (d) calcium concentration sensitive, cell permeable fluorescent chemistry (claim 27).

Group II, claims 22-24 are drawn to A human cell line for use in quantifying the potency and/or efficacy of one or more cannabinoid and/or terpenoid, alone or in combination.

Group III, claims 25 and 26 are drawn to A method for preparing a human cell line for use in quantifying the potency and/or efficacy of one or more cannabinoid and/or terpenoid, alone or in combination, said method comprising steps of engineering human cells to express either human CB1 or CB2, or chimeric proteins thereof. and a promiscuous recombinant human beta/gamma subunit that enable the otherwise suppression of calcium release by CB receptors to be a stimulation of calcium release due to cannabinoid signaling.

Group IV, claims 28-33 are drawn to A method for quantifying the potency and/or efficacy of one or more cannabinoid and/or terpenoid, alone or in combination, said method comprises: (a) providing an assay according to claim 1; (b) introducing one or more cannabinoid and/or terpenoid, either alone or in combination, into each of the test microwells; and (c) quantifying the potency and/or efficacy of the one or more cannabinoid based on G protein-coupled receptor (GPCR) dependent increased of calcium in the treated cells as visualized by calcium concentration-sensitive, cell permeable fluorescent dye added to the tissue culture media in each microwell.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I/II, I/III, I/IV, II/III, II/IV, or III/IV are directed to a technical feature: a human cell cline expressing either human CB1 or CB2 protein. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhu et al. (Acta Pharmacol Sin 2008 Apr; 29 (4): 507–516), who teach that five Gαi/o-coupled (DOR, CB1, CB2, CCR5, and CXCR4), 3 Gαs-coupled (α2bAR, β2AR, and DRD5), and 1 Gαq-coupled (α1aAR) receptors were coexpressed in CHO-K1 or HEK293 cells with Gα15/16 (page 509, right col., para. 2). Therefore, the technical feature of Groups I/II, I/III, I/IV, II/III, II/IV, or III/IV cannot be a special technical feature over the prior art.

Species Election 
	This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
If Applicant elects Group I, Applicant is required to elect the species as follows: 
A. One specific human cell type, recited in claims 5-12; and
B. One specific cannabinoid or terpenoid, recited in claims 17-21. 

If Applicant elects Group II, Applicant is required to elect the species as follows: 
One specific engineered cell line, recited in claims 23 and 24.

If Applicant elects Group IV, Applicant is required to elect the species as follows: 
A. One specific chimeric protein expression, recited in claims 30-33.

According to PCT Rule 13.2 and to the guidelines in Section (f)(i)(A) of Annex B of the PCT Administrative Instructions, all alternatives of a Markush Group must have a common property or activity. According to PCT Rule 13.2 and to the guidelines in Section (f)(i)(B)(I) of Annex B of PCT Administrative Instruction, all alternatives of a Markush group must have a common structure. In the instant case, the species listed in Groups A to B do not share either common activities or common structures. Therefore, these species do not relate to a single general inventive concept under PCR Rule 13.1 and PCT Rule 13.2.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623